DETAILED ACTION
This office action is a response to the application 17/232,996 filed on April 16, 2021.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,986,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by of US 10,986,032.

Present Claims
US 10,986,032
1. A radio communication device comprising: a communicator configured to have a wireless connection with a first communication device and a second communication device to perform radio communication; and a controller configured to perform a control for connection change in the radio communication, when the communicator receives information on a change in the wireless connection from the first communication device, the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device.
1. A radio communication device comprising: a receiver that receives a part of data transmitted from a first communication device via a first path, and that receives another part of data transmitted from the first communication device via a second path that goes through a second communication device; processor circuitry configured to perform communication control to change a setting of a communication path with the first communication device by a control by the first communication device according to an error detection notification, the error detection notification being transmitted from the second communication device to the first communication device and regarding data lost in an interface between the first communication device and the second communication device; and a transmitter that transmits, when the communication control is performed where the data is transmitted only via the first path by reconfiguring the communication path, reception state information to the first communication device via the first path, the reception state information specifying data that has already been received or data that has not yet been received.
8. A radio communication device comprising: a communicator configured to connect to a first communication device and a second communication device and to perform radio communication with the first communication device and a controller configured to perform a control relating to a wireless connection with the first communication device, the communicator transmitting, to the first communication device, information on connection change with the first, communication device, and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the second communication device.
10. A radio communication device comprising: a transmitter that transmits a part of data addressed to a first communication device via a first path, and that transmits another part of data addressed to the first communication device via a second path that goes through a second communication device; a receiver that receives, when a communication control to change a setting of a communication path with the first communication device by a control by the radio communication device according to an error detection notification, the error detection notification being transmitted from the second communication device to the radio communication device and regarding data lost in an interface between the radio communication device and the second communication device, reception state information specifying data that has already been received by the first communication device or data that has not yet been received by the first communication device; and processor circuitry that decides, in accordance with the reception state information received by the receiver, data that is to be transmitted from the transmitter via the first path, wherein the processor circuitry is provided with, from the second communication device, the error detection notification and is configured to perform the communication control where the data is transmitted only via the first path by reconfiguring the communication path.

14. A radio communication system comprising a first communication device, a second communication device and a third communication device, wherein the first communication device comprises: a first communicator configured to have a wireless connection with the second communication device and the third communication device to perform radio communication; and a first controller configured to perform a control for connection change in the radio communication, when the first communicator receives information on a change in the wireless connection from the second communication device. the first controller performing the control for executing a process corresponding to reception state information received by the first communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the second communication device or the third communication device, and the second communication device comprises: a second communicator configured to connect to the first communication device and the third communication device and to perform radio communication with the first communication device; and a second controller configured to perform a control relating to a wireless connection with the first communication device, the second communicator transmitting, to the first communication device, information on connection change with the first communication device, and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the third communication device.
11. A radio communication system comprising: a first communication device that transmits data; a second communication device that receives and transmits a part of the data transmitted from the first communication device; and a third communication device that receives data transmitted from the first communication device and the second communication device, wherein the third communication device includes a first receiver that receives the part of the data transmitted from the first communication device via a first path, and that receives another part of the data transmitted from the first communication device via a second path that goes through the second communication device, first processor circuitry that is configured to perform communication control to change a setting of a communication path with the first communication device by a control by the first communication device according to an error detection notification, the error detection notification being transmitted from the second communication device to the first communication device and regarding data lost in an interface between the first communication device and the second communication device, and a transmitter that transmits, when the communication control is performed where the data is transmitted only via the first path by reconfiguring the communication path, reception state information to the first communication device via the first path, the reception state information specifying data that has already been received or data that has not yet been received, and the first communication device includes a second receiver that receives the reception state information transmitted from the transmitter, and second processor circuitry that decides, in accordance with the reception state information received by the receiver, data that is to be transmitted via the first path.



Regarding Claims 1-15, 1-12 of U.S. Patent No. 10,986,032 disclose all the limitations of Claims 1-15 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. U.S. Patent Application Publication 2015/0043435, hereinafter Blankenship, in view of Huh et al. U.S. Patent Application Publication 2016/0119826, hereinafter Huh.

Regarding Claim 1, Blankenship discloses a radio communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB) comprising: 
a communicator configured to have a wireless connection with a first communication device and a second communication device to perform radio communication (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a controller configured to perform a control for connection change in the radio communication when the communicator receives information on a change in the wireless connection from the first communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received) .
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose wherein the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device.
However, Huh more specifically teaches wherein the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 2, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives the reception state information after the connection change (Blankenship Paragraph [0063-0077 and 0189] Various periodic PDCP status reports; Huh Figure 5; Paragraph [Paragraph [0013-0014, 0036, 0041-0047 and 0072-0074] RRC reconfiguration message and PDCP status report information).

Regarding Claim 3, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the change in the wireless connection (Huh Figure 5; Paragraph [0072-0074] The macro eNB sends an RRC connection reconfiguration message to the UE. The macro eNB may determine to release the connection between the small eNB and the UE. In this case, the macro eNB may release the connection between the small eNB and the UE by sending an RRC connection reconfiguration message to the UE. The UE may receive the RRC connection reconfiguration message and perform RLC re-establishment).

Regarding Claim 4, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the connection change and the reception state information (Blankenship Paragraph [0063-0077 and 0189] RRC connection and transmission including reception change and PDCP status information (reception state information; The report may be sent periodically based on the number of PDUs successfully delivered, or based on a predetermined time period. A further option is that the RLC delivery indication may be sent in an event-triggered manner; Huh Paragraph [0013-0014, 0036, 0041-0047] determining whether to release connection between the user equipment and the small eNB based on the information about the channel state, sending a radio resource control (RRC) connection reconfiguration message to the user equipment if it is determined that the connection between the user equipment and the small eNB is released, and receiving a PDCP status report including information about the sequence number of at least one PDCP SDU not received by the user equipment from the user equipment; That is communicator transmits an RRC signal including information on a connection change and reception state information).

Regarding Claim 6, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives first data via a first path between the radio communication device and the first communication device, and receives second data from the first communication device via the second communication device (Blankenship Figure 3; Paragraph [0006 and 0058-0063] Dual connectivity; Huh Figure 4, 5 and 9; Paragraph [0061 and 0067] Dual connectivity in which  when the RRC connection is established between the macro eNB and the UE, a configuration for the operation of a PDCP layer may be performed. If a backhaul set up between the macro eNB and the small eNB is a non-ideal backhaul, latency may be increased in sending data from the small eNB to the UE).

Regarding Claim 7, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device, and is transmitted from the first communication device to the communicator (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Regarding Claim 8, Blankenship discloses a radio communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB) comprising: 
a communicator configured to connect to a first communication device and a second communication device and to perform radio communication with the first communication device (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a controller configured to perform a control relating to a wireless connection with the first communication device the communicator transmitting, to the first communication device, information on connection change with the first, communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received).
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the second communication device.
However, Huh more specifically teaches transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the second communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 9, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator is configured to receive data from the first communication device via the second communication device (Blankenship Figure 3; Paragraph [0006 and 0058-0063] Dual connectivity; Huh Figure 4, 5 and 9; Paragraph [0061 and 0067] Dual connectivity in which  when the RRC connection is established between the macro eNB and the UE, a configuration for the operation of a PDCP layer may be performed. If a backhaul set up between the macro eNB and the small eNB is a non-ideal backhaul, latency may be increased in sending data from the small eNB to the UE).

Regarding Claim 10, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the change in the wireless connection (Huh Figure 5; Paragraph [0072-0074] The macro eNB sends an RRC connection reconfiguration message to the UE. The macro eNB may determine to release the connection between the small eNB and the UE. In this case, the macro eNB may release the connection between the small eNB and the UE by sending an RRC connection reconfiguration message to the UE. The UE may receive the RRC connection reconfiguration message and perform RLC re-establishment).

Regarding Claim 11, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator transmits an RRC signal including information on the connection change and the reception state information (Blankenship Paragraph [0063-0077 and 0189] RRC connection and transmission including reception change and PDCP status information (reception state information; The report may be sent periodically based on the number of PDUs successfully delivered, or based on a predetermined time period. A further option is that the RLC delivery indication may be sent in an event-triggered manner; Huh Paragraph [0013-0014, 0036, 0041-0047] determining whether to release connection between the user equipment and the small eNB based on the information about the channel state, sending a radio resource control (RRC) connection reconfiguration message to the user equipment if it is determined that the connection between the user equipment and the small eNB is released, and receiving a PDCP status report including information about the sequence number of at least one PDCP SDU not received by the user equipment from the user equipment; That is communicator transmits an RRC signal including information on a connection change and reception state information).

Regarding Claim 13, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Regarding Claim 14, Blankenship discloses a radio communication system comprising a first communication device, a second communication device and a third communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB), 
wherein the first communication device comprises: a first communicator configured to have a wireless connection with the second communication device and the third communication device to perform radio communication (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a first controller configured to perform a control for connection change in the radio communication when the first communicator receives information on a change in the wireless connection from the second communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received),  
and the second communication device comprises: a second communicator configured to connect to the first communication device and the third communication device and to perform radio communication with the first communication device (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a second controller configured to perform a control relating to a wireless connection with the first communication device the second communicator transmitting, to the first communication device, information on connection change with the first communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received).
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose wherein the first controller performing the control for executing a process corresponding to reception state information received by the first communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the second communication device or the third communication device, and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the third communication device.
However, Huh more specifically teaches wherein the first controller performing the control for executing a process corresponding to reception state information received by the first communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the second communication device or the third communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell),   
and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the third communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 15, Blankenship in view of Huh disclose the radio communication system according to Claim 14. Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Claim 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Huh as applied to claim 1 above, and further in view of Fischer U.S. Patent Application Publication 2009/0196191, hereinafter Fischer.

Regarding Claim 5, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh disclose ordering using sequence numbers utilized in status reports to indicate received and unreceived data and bitmaps indicating whether data was received but may not explicitly disclose wherein the communicator transmits data to which an identifier indicating an order of the data is added, and receives the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received.
However, Fischer more specifically teaches wherein the communicator transmits data to which an identifier indicating an order of the data is added (Fischer Paragraph [0070] On the data unit receiving side, determining status information on data units of the sequence (order), including a first set of data units comprising a first non-received data unit in the sequence and data units following said first non-received data unit in the sequence, the status information indicating, for each data unit, whether said data unit has been received or not on the data unit receiving side), 
and receives the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received (Fischer Paragraph [0071] transmitting, from the data unit receiving side to the data unit transmitting side of the wireless communication link, a status report containing a bitmap providing the status information for a second set of data units included in said first set of data units, such that the bitmap has a predetermined maximum size; PDCP Status report 10 of Figure 3; Paragraph [0128-0130] selective retransmission can be performed by the target eNodeB depending on the bitmap contained in the PDCP status report. Indeed, the target eNodeB may discard at least some of the received PDCP SDUs, and retransmit to the UE at least some of the PDCP SDUs that are not received by the UE and optionally at least some of the PDCP PDUs for which decompression has failed in the UE; Essentially the UE determines which packets have not been received and which have been received according to the sequence information and the transmitting a bitmap providing an indication of received and unreceived data for retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship in view of Huh with the teachings of Fischer. Fischer provides a solution which enables transmitting the packet data convergence protocol (PDCP) status report in an effective manner. The method enables providing the high-speed packet communications, and enables reducing user and provider costs and improving service quality. The method enables expanding and improving the coverage and system capacity in an effective manner, and enables reducing the power consumption of a terminal as an upper level requirement (Fischer Paragraph [0067-0074]).

Regarding Claim 12, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh disclose ordering using sequence numbers utilized in status reports to indicate received and unreceived data and bitmaps indicating whether data was received but may not explicitly disclose wherein the communicator receives data to which an identifier indicating an order of the data is added, and transmits the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received.
However, Fischer more specifically teaches wherein the communicator receives data to which an identifier indicating an order of the data is added (Fischer Paragraph [0070] On the data unit receiving side, determining status information on data units of the sequence (order), including a first set of data units comprising a first non-received data unit in the sequence and data units following said first non-received data unit in the sequence, the status information indicating, for each data unit, whether said data unit has been received or not on the data unit receiving side), 
and transmits the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received (Fischer Paragraph [0071] transmitting, from the data unit receiving side to the data unit transmitting side of the wireless communication link, a status report containing a bitmap providing the status information for a second set of data units included in said first set of data units, such that the bitmap has a predetermined maximum size; PDCP Status report 10 of Figure 3; Paragraph [0128-0130] selective retransmission can be performed by the target eNodeB depending on the bitmap contained in the PDCP status report. Indeed, the target eNodeB may discard at least some of the received PDCP SDUs, and retransmit to the UE at least some of the PDCP SDUs that are not received by the UE and optionally at least some of the PDCP PDUs for which decompression has failed in the UE; Essentially the UE determines which packets have not been received and which have been received according to the sequence information and the transmitting a bitmap providing an indication of received and unreceived data for retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship in view of Huh with the teachings of Fischer. Fischer provides a solution which enables transmitting the packet data convergence protocol (PDCP) status report in an effective manner. The method enables providing the high-speed packet communications, and enables reducing user and provider costs and improving service quality. The method enables expanding and improving the coverage and system capacity in an effective manner, and enables reducing the power consumption of a terminal as an upper level requirement (Fischer Paragraph [0067-0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414